Title: To George Washington from John Jay, 15 July 1789
From: Jay, John
To: Washington, George

 

New York 15th July 1789.

Mr Jay has the honor of transmitting herewith enclosed to the President of the United States, a memorial and a translation of it, from the Marquis de Lotbiniere, a respectable Canadian now here in very indigent circumstances, and who says, with great appearance of truth, that his attachment to the american cause has rendered him so obnoxious to the british government as to render it unadviseable for him to return to the Province of Quebec.
It is difficult to ascertain what it is precisely that he wishes to have done. He says he wishes to have his land, and that government would see that justice was done him. The poor man appears neither to have money nor talents for law suits—he persists in an opinion that the government and not the courts of law ought to consider and decide on the merits of his case.
Mr Jay takes the liberty of suggesting whether the following answer to his memorial would not be proper.
Ordered that Mr Jay inform the Marquis de Lotbiniere that if the object of his memorial is to acquire possession from actual Occupants of the lands mentioned in it, by the virtue of the title and treaties on which he founds his claims, it will be necessary for him to have recourse to those judicial proceedings which the laws prescribe in such cases. But that if his object is to obtain a confirmation of this Title, it will be proper for him to apply to the State within whose limits and jurisdiction the lands are situated.
